Citation Nr: 1440804	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  12-33 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

3. Entitlement to nonservice-connected death pension benefits.

4. Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.  The appellant claims as his surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2011 decision by the VA Pension Management Center in Milwaukee, Wisconsin, denying her claims for DIC, death pension, and accrued benefits.  The appellant subsequently perfected her appeal.  

A March 2013 correspondence from the appellant's private representative indicates that he is no longer representing the appellant in this matter.  In a September 2013 letter, VA notified the former representative (and the appellant) that his representation of the appellant as her power of attorney has been revoked.  The record currently shows that the appellant does not have a new representative.  

This appeal also contains a file in the Virtual VA paperless claims processing system which reveals pertinent documents.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is being remanded to the RO.  VA will notify the appellant if further action is required on her part.


REMAND

The Board finds that a remand is appropriate at this juncture for several reasons.  

First, the record reflects that the appellant is recently without representation since withdrawal of representation from her private attorney was received and effectuated as of September 2013.  Thus, to ensure that the appellant has had a chance to appoint another representative, further action is required.  

Second, the record reflects that a law firm in Little Rock, Arizona has represented the Veteran in a claim for Social Security Administration (SSA) benefits.  See letter from Russell J. Byrne dated October 2007.  Thus, we must ascertain whether the Veteran received any SSA disability benefits during his lifetime that may assist in the current appeal, and if so, they should be obtained and associated with the file.  

Lastly, the Board notes that VA's letter scheduling the appellant for a hearing with the Board (dated July 2013) was returned to sender as undeliverable.  We also note that the letter was sent to a different address than what was listed in the May 2013 report of contact with the appellant.  Thus, we must ascertain the appellant's correct address and reschedule her for the hearing.

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate action to contact the appellant in order to obtain her correct address and ensure that the information is updated in VA's official records.  Also, the RO should ascertain whether she has obtained (or will obtain) a new representative to assist in the adjudication of her claims.  Provide her with the appropriate forms to effectuate new representation.

2. Then the RO should take all indicated action to contact the SSA and ascertain whether the Veteran, during his lifetime, was receiving SSA benefits that may be relevant to the adjudication of the appellant's claims.  If such SSA records exist, including any medical records used in connection with the agency's decision on SSA benefits, copies of these records should be obtained unless it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the appellant and her representative, if applicable.  

3. The RO also should have the appellant scheduled for a hearing with the Board at the appropriate RO.  The appellant should be notified of the date, time and place of such a hearing by letter mailed to her current address of record.  

4. After completing all indicated development to the extent possible, if needed, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the appellant and any representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

